FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                    UNITED STATES COURT OF APPEALS June 28, 2013
                                                                Elisabeth A. Shumaker
                                 TENTH CIRCUIT                      Clerk of Court



EMMANUEL BAXTER,

              Petitioner - Appellant,
                                                         No. 12-5187
v.                                          (D.C. No. 4:09-CV-00431-TCK-TLW)
                                                         (N.D. Okla.)
JUSTIN JONES, Director,

              Respondent - Appellee.



                       ORDER DENYING CERTIFICATE
                           OF APPEALABILITY


Before LUCERO, McKAY, and MURPHY, Circuit Judges.


      This matter is before the court on Emmanuel Baxter’s pro se request for a

certificate of appealability (“COA”). Baxter seeks a COA so he can appeal the

district court’s denial of his 28 U.S.C. § 2254 petition. 28 U.S.C.

§ 2253(c)(1)(A). Because Baxter has not “made a substantial showing of the

denial of a constitutional right,” id. § 2253(c)(2), this court denies his request for

a COA and dismisses this appeal.

      A jury convicted Baxter in Oklahoma state court on a charge of Shooting

with Intent to Kill. The jury further concluded Baxter had committed the crime

after previously being convicted of two or more felonies. Pursuant to the jury’s
recommendation, the state trial court sentenced Baxter to life imprisonment.

Baxter’s conviction was affirmed on direct appeal to the Oklahoma Court of

Criminal Appeals (“OCCA”). Baxter v. State, No. F-2006-686, slip. op. at 3

(Okla. Crim. App. Jan. 9, 2008). The OCCA affirmed the denial of Baxter’s state

petition for post-conviction relief. Baxter v. State, No. PC-2008-677, slip. op. at

3 (Okla. Crim. App. Oct. 22, 2008). Baxter then filed the instant § 2254 petition

in federal district court, raising six grounds for relief. In a comprehensive order,

the district court analyzed each claim set out in Baxter’s § 2254 petition and

concluded Baxter was not entitled to habeas relief.

      The granting of a COA is a jurisdictional prerequisite to Baxter’s appeal

from the dismissal of his § 2254 petition. Miller-El v. Cockrell, 537 U.S. 322,

336 (2003). To be entitled to a COA, he must make “a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make the requisite

showing, Baxter must demonstrate “reasonable jurists could debate whether (or,

for that matter, agree that) the petition should have been resolved in a different

manner or that the issues presented were adequate to deserve encouragement to

proceed further.” Miller-El, 537 U.S. at 336 (quotations omitted). In evaluating

whether he has satisfied his burden, this court undertakes “a preliminary, though

not definitive, consideration of the [legal] framework” applicable to each of his

claims. Id. at 338. Although Baxter need not demonstrate his appeal will succeed




                                         -2-
to be entitled to a COA, he must “prove something more than the absence of

frivolity or the existence of mere good faith.” Id.

      Having undertaken a review of Baxter’s appellate filings, the district

court’s comprehensive order, and the entire record before this court, we conclude

Baxter is not entitled to a COA. In so concluding, this court has nothing to add to

the district court’s comprehensive order. Accordingly, this court DENIES

Baxter’s request for a COA and DISMISSES this appeal.

                                           ENTERED FOR THE COURT


                                           Michael R. Murphy
                                           Circuit Judge




                                         -3-